Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
According to page 9 of 12, Applicant's argument with respect to the prior art Horiuchi is silent on how to “identify an image point based on the gaze data” and whether “the image data maps a structure” as recited by claim 1, is not persuasive.
It is noted that Horiuchi is clearly teaches “identify an image point based on the gaze data” (At step 210, computer station 14 creates an annotation tag/marker indicating a name of the annotation file and corresponding region of interests determined from the gaze data.  The term "metadata" is usually used to describe any information related to an image.  Examples of other types of image metadata include image capture time, capture device, image capture parameters, image editing history, and the like.  Alternatively, the information about the annotation file and corresponding region of interest can be stored in a separate file in association with the image identifier.; Para. 0052) and whether “the image data maps a structure” (The display controller 15 superimposes the gaze mapping data that is generated by the generating unit 13 on the image corresponding to the image data that is input externally, and outputs the gaze mapping data to the external display unit 20 to be displayed.; Paras. 0047, 0049 and 0065. …. prescribed area of the image; Para. 0042….., and corresponding region of interests determined from the gaze data; Para. 0052. Thus, the corresponding region of interests determined from the gaze data is the structure). Thus, Horiuchi is teaches the limitations.
“identifying at least one image point dependent on the generated training signal by a training computer unit, wherein the at least one image point at least partially maps the training structure”. Further, Wood does not teach “segmenting a training structure at least partially automatically based on the at least one image point, which has been identified dependent on the training signal” as recited by claim 12, is not persuasive.
It is noted that Wood is clearly teaches “identifying at least one image point dependent on the generated training signal by a training computer unit, wherein the at least one image point at least partially maps the training structure” (Step 3. Creating visual attention maps from gaze information and locating the object of interest from the most important attention points.; Para. 0020) and “segmenting a training structure at least partially automatically based on the at least one image point, which has been identified dependent on the training signal” (Step 4. Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5. Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras.0016, 0020, and 0024-0025 Fig. 2A).

According to page 11 of 12, Applicant's argument with respect to the prior art Wood does not teach the amended as cited in claim 14, that “the computer unit is configured, based on the identified at least one image point (which has been identified dependent on the gaze information), to segment the structure at least partially automatically” (step 4. Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5. Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras. 0020 and 0024-0025, Fig. 2A).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-2, 9, 12, 14, and 16 limitations “computer unit”, “computer unit is configured”, and “software module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “computer unit”, “computer unit is configured”, and “software module” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Claim elements in this application that use the word “computer unit”, “computer unit is configured”, and “software module” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “computer unit”, “computer unit is configured”, and “software module” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2, 9, 12, 14, and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US# 2019/0354177 hereinafter Horiuchi) in view of Wood et al. (US# 2018/0268552 hereinafter Wood).
Referring to claim 1, Horiuchi discloses a computer-implemented method for an automatic localization of a structure, wherein an individual image which maps an object with the
structure is displayed on a display surface (The generating unit 13 generates gaze mapping data in which the attention degree that is analyzed by the analysis unit 11 is associated with an image corresponding to the image data that is input externally, and outputs the generated gaze mapping data to the recording unit 14 and the display controller 15.; Para. 0045,... and prescribed area of the image; Para. 0042…, and corresponding region of interests determined from the gaze data; Para. 0052. Thus, the corresponding region of interests determined from the gaze data is the structure), the method comprising:
capturing a gaze movement of a user by a gaze capture system while the individual image is displayed on the display surface (The analysis unit 11 detects any one of a moving speed of the gaze, a moving distance of the gaze within a predetermined time, and a residence time of the gaze within in a prescribed area, on the basis of the gaze data, which is input externally, within a predetermined time in which the gaze of the user is detected, and thus, analyzes the attention degree of the gaze (an attention point).; Para. 0042);
generating a gaze capture signal based on the captured gaze movement (The generating unit 13 generates gaze mapping data in which the attention degree that is analyzed by the analysis unit 11 is associated with an image corresponding to the image data that is input externally, and outputs the generated gaze mapping data to the recording unit 14 and the display controller 15.; Para. 0045 and 0052); and
identifying, by a computer unit, dependent upon the gaze capture signal, at least one image point of the individual image (At step 210, computer station 14 creates an annotation tag/marker indicating a name of the annotation file and corresponding region of interests determined from the gaze data.  The term "metadata" is usually used to describe any information related to an image.  Examples of other types of image metadata include image capture time, capture device, image capture parameters, image editing history, and the like.  Alternatively, the information about the annotation file and corresponding region of interest can be stored in a separate file in association with the image identifier.; Para. 0052), wherein the at least one image point at least partially maps the structure (The display controller 15 superimposes the gaze mapping data that is generated by the generating unit 13 on the image corresponding to the image data that is input externally, and outputs the gaze mapping data to the external display unit 20 to be displayed.; Paras. 0047, 0049 and 0065. …. prescribed area of the image; Para. 0042….., and corresponding region of interests determined from the gaze data; Para. 0052. Thus, the corresponding region of interests determined from the gaze data is the structure).
However, Horiuchi does not specifically disclose wherein the structure is segmented at least partially automatically by the computer unit based on the identified at least one image point.
In an analogous art, Wood discloses wherein the structure is segmented at least partially automatically by the computer unit based on the identified at least one image point ([0023]
Step 3.  Creating visual attention maps from gaze information and locating the object of interest from the most important attention points.  [0024] Step 4.  Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest.  [0025] Step 5.  Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras. 0023-0025 and 0044).

permitting multimodal, hands-free interaction with context-sensitive displays.
Referring to claim 2, Horiuchi discloses wherein, dependent upon the gaze capture signal, a gaze position is determined on the display surface by the computer unit, and
wherein the at least one image point is determined based on the gaze position (The analysis unit 11 detects any one of a moving speed of the gaze, a moving distance of the gaze within a predetermined time, and a residence time of the gaze within in a prescribed area, on the basis of the gaze data, which is input externally, within a predetermined time in which the gaze of the user is detected, and thus, analyzes the attention degree of the gaze (an attention point).; Para. 0042… and display on surface; Para. 0092).
Referring to claim 3, Horiuchi discloses wherein an image sequence comprising the individual image and at least one further individual image is displayed on the display surface, and wherein the gaze movement is captured by the gaze capture system during the display of the image sequence and the gaze capture signal is generated on the basis thereof (FIG. 21 is a diagram schematically illustrating an example of a plurality of images corresponding to the plurality of image data that are recorded in the image data recording unit 345. FIG. 22 is a diagram illustrating an example of an integrated image corresponding to the integrated image data that is generated by the image processor 40. As illustrated in FIG. 21 and FIG. 22, the image processor 40 generates an integrated image P100 corresponding to the integrated image data by synthesizing a plurality of temporally continuous image data P11-Pn; Paras. 0192-0193; Figs. 21-22).
Referring to claim 4, Horiuchi discloses wherein, dependent upon the gaze capture signal, for each further individual image, at least one respective further image point is identified, and wherein the at least one further image point at least partially maps the structure (After that, the generating unit 39d generates the gaze mapping data in which the attention degree that is analyzed by the analysis unit 11, the gaze and the character information are associated with the integrated image P100 corresponding to the integrated image data that is generated by the image processor 40, and outputs the generated gaze mapping data to the recording unit 34d and the display controller 323 (Step S507); Para. 0193, Figs. 21-22).
Referring to claim 5, Horiuchi discloses wherein the display of the image sequence is repeated at least once, and wherein the gaze movement is captured by the gaze capture system during a plurality of repetitions and the gaze capture signal is generated on the basis thereof (repeat of steps S1- S3; Fig. 20).
Referring to claim 6, Horiuchi discloses wherein the display of the image sequence is paused, wherein, during the pausing, the individual image or a further individual image is displayed, and wherein the gaze movement is captured by the gaze capture system during the pausing and the gaze capture signal is generated on the basis thereof (After that, the generating unit 39d generates the gaze mapping data in which the attention degree that is analyzed by the analysis unit 11, the gaze and the character information are associated with the integrated image P100 corresponding to the integrated image data that is generated by the image processor 40, and outputs the generated gaze mapping data to the recording unit 34d and the display controller 323 (Step S507); Para. 0193, Figs. 21-22. Thus, image P100 is paused to generate the gaze mapping data.).
Referring to claim 7, Horiuchi discloses wherein the display of the image sequence is repeated at least once, and wherein the gaze movement is captured by the gaze capture system during a plurality of repetitions and the gaze capture signal is generated on the basis thereof (repeat of steps S1- S3; Fig. 20).
Referring to claim 8, Horiuchi discloses wherein the display of the image sequence is paused, wherein, during the pausing, the individual image or a further individual image is (After that, the generating unit 39d generates the gaze mapping data in which the attention degree that is analyzed by the analysis unit 11, the gaze and the character information are associated with the integrated image P100 corresponding to the integrated image data that is generated by the image processor 40, and outputs the generated gaze mapping data to the recording unit 34d and the display controller 323 (Step S507); Para. 0193, Figs. 21-22. Thus, image P100 is paused to generate the gaze mapping data.).
Referring to claim 9, Horiuchi discloses wherein a gaze movement of a further user is captured by the gaze capture system, wherein a further gaze capture signal is generated based on the captured gaze movement of the further user, and wherein at least one further image point is identified by the computer unit dependent upon the further gaze capture signal (After that, the generating unit 39d generates the gaze mapping data in which the attention degree that is analyzed by the analysis unit 11, the gaze and the character information are associated with the integrated image P100 corresponding to the integrated image data that is generated by the image processor 40, and outputs the generated gaze mapping data to the recording unit 34d and the display controller 323 (Step S507); Paras. 0192-0193, Figs. 21-22).
Referring to claim 10, Horiuchi discloses wherein the object is mapped by an imaging apparatus in order to generate the individual image (The display controller 15 superimposes the gaze mapping data that is generated by the generating unit 13 on the image corresponding to the image data that is input externally, and outputs the gaze mapping data to the external display unit 20 to be displayed.; Paras. 0047, 0049 and 0065).
Referring to claim 17, Horiuchi as modified by Wood discloses wherein the structure is an anatomical structure or a part of an anatomical object (see Wood; Studies have been conducted around 20 radiological images, such as mammograms and chest x-rays, but technical obstacles for volumetric data sets, such as lung CT images.; Para. 0005).
Referring to claim 18, Horiuchi as modified by Wood discloses wherein the anatomical structure is an organ, an anatomical vessel, a tumor, or a part thereof (see Wood; Studies have been conducted around 20 radiological images, such as mammograms and chest x-rays, but technical obstacles for volumetric data sets, such as lung CT images.; Para. 0005).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US# 2018/0268552 hereinafter Wood).
Referring to claim 12, Wood discloses a computer-implemented method for training a software module for machine learning (personalized models of image interpretation methods can be built and one or more models can be trained to learn a MD's weak spot or areas where he or she may differ from other radiologists who interpret similar medical images. In this fashion, embodiments of an algorithm (e.g., embodied in a computer program module (e.g., having any suitable hardware and/or software)) can analyze an individual (personalized learning plan) or can compare that individual to a body of data from a body of readers to identify areas for weakness or areas where tumors might be missed or not seen during screening.; Paras. 0052-0053), the method comprising:
(a CT scan image is being displayed and creating visual attention maps from gaze information and locating the object of interest from the most important attention points of the CT scan image; Para. 0020, Fig. 2…., “training object” is the mammograms and chest x-rays of a person and “training structure” is locating the object of interest from the most important attention points of the CT scan image);
capturing a gaze movement of a user by a gaze capture system (Real-time tracking of radiologists’ eye movements for extracting gaze information and mapping them into the CT scans.; Para. 0020, Fig. 2);
generating a training signal based on the captured gaze movement (creating visual attention maps from gaze information and locating the object of interest from the most important attention points of the CT scan image; Para. 0020, Fig. 2);
identifying, by a training computer unit, at least one image point dependent on the generated training signal, wherein the at least one image point at least partially maps the training structure (Step 3. Creating visual attention maps from gaze information and locating the object of interest from the most important attention points.; Para. 0020);
segmenting, by the training computer unit, a training structure at least partially automatically based on the at least one image point (Step 4. Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5. Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras.0016, 0020, and 0024-0025 Fig. 2A); and
training the software module based on a result of the segmentation by the computer unit (personalized models of image interpretation methods can be built and one or more models can be trained to learn a MD's weak spot or areas where he or she may differ from other radiologists who interpret similar medical images. In this fashion, embodiments of an algorithm (e.g., embodied in a computer program module (e.g., having any suitable hardware and/or software)) can analyze an individual (personalized learning plan) or can compare that individual to a body of data from a body of readers to identify areas for weakness or areas where tumors might be missed or not seen during screening.; Paras. 0052-0053).
Referring to claim 13, Wood discloses wherein the training structure is at least partially automatically segmented by the software module for machine learning (step 4. Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5. Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras.0016, 0020 and 0024-0025, Fig. 2A).
Referring to claim 14, Wood discloses an apparatus for an automatic localization of a structure, the apparatus comprising:
a computer unit (Fig. 1);
a display device having a display surface configured to display an individual image which maps an object with the structure on the display surface (a CT scan image is being displayed and creating visual attention maps from gaze information and locating the object of interest from the most important attention points of the CT scan image; Para. 0020, Fig. 2…., “training object” is the mammograms and chest x-rays of a person and “training structure” is locating the object of interest from the most important attention points of the CT scan image); and
a gaze capture system configured to capture a gaze movement of a user of the apparatus and generate a gaze capture signal based on the captured gaze movement (Real- time tracking of radiologists’ eye movements for extracting gaze information and mapping them into the CT scans.; Paras. 0020 and 0027-0029, Fig. 2); 
wherein the computer unit is configured, dependent upon the gaze capture signal, to identify at least one image point of the individual image, wherein the at least one image point at least partially maps the structure (step 4. Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5. Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras. 0020 and 0024-0025, Fig. 2A), and 
wherein the computer unit is further configured, based on the at least one image point, to segment the structure at least partially automatically (step 4. Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5. Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras. 0020 and 0024-0025, Fig. 2A).
Referring to claim 16, Wood discloses further comprising:
a software module for machine learning, which has been trained through a process of; displaying, on the display surface, a training individual image which maps a training object with a training structure (Paras. 0045-0053);
capturing a gaze movement of a user by a gaze capture system (Real-time tracking of radiologists’ eye movements for extracting gaze information and mapping them into the CT scans.; Paras. 0020 and 0027-0029, Fig. 2);
generating a training signal based on the captured gaze movement (step 4. Obtaining computer-derived local saliency and gradient information from gray-scale CT images to identify foreground and background cues about an object of interest. Step 5. Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras. 0020 and 0024-0025, Fig. 2A);
(Step 5. Optimal segmentation of the object of interest (identified in step 3) based on the inferred cues (identified in Step 4).; Paras.0016, 0020 and 0024-0025, Fig. 2A); and
training the software module based on a result of the segmentation by the computer unit, wherein the computer unit is configured to segment the structure by the software module at least partially automatically (This disclosure employs an eye-tracker to gather gaze information, which is used as an input for performing real-time image segmentation of radiology scans. This disclosure applies a novel process that extrapolates gaze information to automatically create a medical image segmentation.; Paras. 0016 and 0045-0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SCOTT D AU/Examiner, Art Unit 2624                                       

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624